DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 9/5/2019 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/23/2018.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to Abstract
The abstract of the disclosure is objected to because it contains more than 150 words. Applicant is reminded that the Abstract is required to clearly and concisely .  Correction is required.  See MPEP § 608.01(b).
Status of Application
Claims 1-10 are pending. Claims 1 and 9-10 are the independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claims 1-8 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Claims 1-8 all recite an action schedule estimating unit configured to acquire an action schedule of a user on the basis of past or future schedule table information of the user of the host vehicle. In the specification, the corresponding structure found was “by a computer, acquiring an action schedule of a user” [Specification, pages 4-5].
Claims 1-8 all recite an air conditioning planning unit configured to derive an instruction value pattern that includes a first instruction. In the specification, the corresponding structure found was “by a computer, deriving an instruction value pattern” [Specification, pages 4-5].
Claims 2-3 all recite an environmental prediction information acquisition unit configured to acquire environmental prediction information in a travel route of the host vehicle in the future. In the specification, the corresponding structure found was “by a computer, deriving an instruction value pattern” [Specification, pages 4-5].
Claims 5-6 all recite an instruction value pattern selecting unit configured to select an instruction value pattern. In the specification, the corresponding structure found was “by a computer, deriving an instruction value pattern” [Specification, pages 4-5].
Claim 6 recites a threshold value setting unit configured to set the predetermined threshold value on the basis of the usable electric energy. In the specification, the 
Claim 7 recites a pre-air conditioning proposal unit configured to notify the user of the host vehicle of the instruction value pattern derived by the air conditioning planning unit. In the specification, the corresponding structure found was “by a computer, deriving an instruction value pattern” [Specification, pages 4-5].
Claim 8 recites a storage unit configured to store a travel history profile of another vehicle. In the specification, the corresponding structure found was “by a computer, deriving an instruction value pattern” [Specification, pages 4-5].
Office Note: All of the units, based on the specification, appear to be merely a generic vehicle computer, and will be interpreted as such.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 states “the usable electric energy deriving unit” and this appears to be a new unit that has not been properly introduced, thus it lacks antecedent basis. As currently presented, Claim 6 is indefinite for not clearly reciting the metes and bounds of the claims. The Office is going to interpret this as “a usable electric energy deriving unit”. Appropriate action is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring, scheduling, deriving, and configuring a control of a vehicle.
The limitations of acquiring, scheduling, deriving, and configuring a control of a vehicle, as drafted, is a claim that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computing device” language, “acquiring, scheduling, deriving, and configuring a control of a vehicle” in the context of this claim encompasses the user manually steps of making a decision about a vehicle control pattern. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform the acquiring, scheduling, deriving, and configuring a control of a vehicle steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of g acquiring, scheduling, deriving, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the acquiring, scheduling, deriving, and configuring a control of a vehicle steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-8 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 1.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the test script as stated in Claims 9-10. Limitations such as these suggested above would further bring the claimed 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 8-10 rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Boston et al. (United States Patent Publication 2020/0307352).
With respect to Claim 1: Boston discloses “An air conditioning control device comprising” [Boston, Abstract]; 
“an environmental measurement information acquisition unit configured to acquire environmental measurement information obtained by measuring a current environment around a host vehicle” [Boston, ¶ 0024 and 0046]; 
“an action schedule estimating unit configured to acquire an action schedule of a user on the basis of past or future schedule table information of the user of the host vehicle” [Boston, ¶ 0019, 0021-0031, 0040, and 0046]; 
“and to estimate a boarding time at which the user gets on the host vehicle” [Boston, ¶ 0019, 0021-0031, 0040, and 0046]; 
“a destination” [Boston, ¶ 0019, 0021-0031, 0036-0037, 0040, and 0046]; 
“and a route on the basis of the acquired action schedule” [Boston, ¶ 0019, 0021-0031, 0036-0037, 0040, and 0046]; 

“a second instruction value for the air conditioning device to match the state of the host vehicle to the target state on a travel route toward the destination” [Boston, ¶ 0021-0031, 0035-0037, and 0046]; 
“and a third instruction value for the air conditioning device to match the state of the host vehicle to the target state in a case that the user gets on after getting off the vehicle while arriving at the destination” [Boston, ¶ 0021-0031, 0035-0037, and 0046]; 
“on the basis of the environmental measurement information acquired by the environmental measurement information acquisition unit” [Boston, ¶ 0021-0031, 0035-0037, and 0046]; 
“and an air conditioning controller configured to control the air conditioning device of the host vehicle on the basis of the instruction value pattern derived by the air conditioning planning unit” [Boston, ¶ 0021-0031, 0035-0037, and 0046].
With respect to Claim 4: Boston discloses “The air conditioning control device according to claim 1, wherein the environmental measurement information includes at least one of an outside temperature that is a temperature outside the host vehicle, an inside temperature that is a temperature in a vehicle compartment of the host vehicle, and an amount of sunshine to the host vehicle” [Boston, ¶ 0024, 0029-0030 and 0035-0037].
Claim 5: Boston discloses “The air conditioning control device according to claim 1, wherein the air conditioning planning unit derives a plurality of instruction value patterns” [Boston, ¶ 0005-0006, 00027, 0043, and 0049-0053]; 
“further comprising: a power consumption deriving unit configured to derive power consumption of the air conditioning device in a case that the air conditioning device is operated according to the instruction value pattern for each of the plurality of instruction value patterns derived by the air conditioning planning unit” [Boston, ¶ 0005-0006, 00027, 0043, and 0049-0053]; 
“and an instruction value pattern selecting unit configured to select an instruction value pattern in which the power consumption derived by the power consumption deriving unit is equal to or lower than a predetermined threshold value or is minimized” [Boston, ¶ 0005-0006, 00027, 0043, and 0049-0053].
With respect to Claim 8: Boston discloses “The air conditioning control device according to claim 1, further comprising: a storage unit configured to store a travel history profile of another vehicle” [Boston, ¶ 0024, 0029-0030 and 0035-0037]; 
“wherein the action schedule estimating unit estimates a boarding time at which the user gets on the host vehicle, a destination, and a route on the basis of an action history of a different user which is similar to an action history of the user stored in the storage unit or a travel history of another vehicle which is similar to a travel history of the host vehicle” [Boston, ¶ 0024, 0029-0030 and 0035-0037].
 Claim 9: all limitations have been examined with respect to the device in claim 1. The method taught/disclosed in claim 9 can clearly perform on the device of claim 1. Therefore claim 9 is rejected under the same rationale.
With respect to Claim 10: all limitations have been examined with respect to the device in claim 1. The medium taught/disclosed in claim 10 can clearly perform on the device of claim 1. Therefore claim 10 is rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 2-3 are rejected under 35 USC 103 as being unpatentable over Boston et al. (United States Patent Publication 2020/0307352) in view Vargas-Reighley et al. (United States Patent Publication 2019/0061545).
With respect to Claim 2: While Boston discloses “The air conditioning control device according to claim 1, further comprising:  an environmental prediction information acquisition unit configured to acquire environmental prediction information in a travel route of the host vehicle in the future” [Boston, ¶ 0024, 0029-0030 and 0035-0037]; 
“wherein the air conditioning planning unit derives an instruction value pattern on the basis of the environmental prediction information acquired by the environmental prediction information acquisition unit and the environmental measurement information  acquired by the environmental measurement information acquisition unit” [Boston, ¶ 0024, 0029-0030 and 0035-0037]; 
Boston never specifically states “forecast”. Boston does disclose weather, outside temp, condition, dates, times of year, histories, pick up location, which implies future but never a forecast. Therefore the Office will introduce another prior art that uses forecasted weather.

Vargas-Reighley teaches “The air conditioning control device according to claim 2, wherein the environmental prediction information includes at least one of an outside temperature change forecast, a solar radiation change forecast, a humidity change forecast, a wind change forecast, a weather forecast, a pollen forecast, and a yellow sand forecast” [Vargas-Reighley, ¶ 0039-0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vargas-Reighley into the invention of Boston to not only include data such as location, date, time, weather and conditions for AC control as the vehicle is driven as Boston discloses but to also account for forecasted data as taught by Vargas-Reighley with a motivation of creating a more robust system that is adaptable to changes in weather. Additionally, the claimed invention is merely a combination of old, well known elements such as using forecasted data for vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 6 is rejected under 35 USC 103 as being unpatentable over Boston et al. (United States Patent Publication 2020/0307352) in view Porras et al. (United States Patent Publication 2017/0210390).
Claim 6: While Boston discloses “The air conditioning control device according to claim 5, further comprising: a threshold value setting unit configured to set the predetermined threshold value on the basis of the usable electric energy derived by the usable electric energy deriving unit” [Boston, ¶ 0005-0006, 00027, 0043, and 0049-0053];
Boston does not specifically state that they energy cost is based on the batteries, rather merely energy.
 Porras, which is also a vehicle control system that pre-conditions a vehicle teaches “travel electric energy used by the host vehicle to travel to the destination, and stored electric energy stored in a secondary battery mounted on the host vehicle” [Porras, ¶ 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Porras into the invention of Boston to not only include using energy data for cost analysis for saving energy as Boston discloses but to also use battery charge data from multiple batteries as taught by Porras with a motivation of creating a system that accounts for all types of energy. Additionally, the claimed invention is merely a combination of old, well known elements such a vehicle pre-conditioning and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 7 is rejected under 35 USC 103 as being unpatentable over Boston et al. (United States Patent Publication 2020/0307352) in view Lee (United States Patent Publication 2018/0272878).
With respect to Claim 7: While Boston discloses “The air conditioning control device according to claim 1, further comprising to receive input information indicating whether the user of the host vehicle approves the instruction value pattern, wherein the air conditioning controller controls an air conditioning device of the host vehicle on the basis of the instruction value pattern approved according to the approval information.” [Boston, ¶ 0005-0006, 00027, 0043, and 0049-0053];
Boston does not specifically state that the temperature is based on approval, rather is it based on user inputs, history, weather and other scenarios and datasets.
Lee, which is also a vehicle control system teaches “The air conditioning control device according to claim 1, further comprising: a pre-air conditioning proposal unit configured to notify the user of the host vehicle of the instruction value pattern derived by the air conditioning planning unit and to receive approval information indicating whether the user of the host vehicle approves the instruction value pattern” [Lee, ¶ 0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Lee into the invention of Boston to not only include using user data, history, weather, and other data to control the vehicle temperature as Boston discloses but to also 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/JESS WHITTINGTON/Examiner, Art Unit 3669